EXHIBIT Letter Agreement between Net Talk.com, Inc. and OmniReliant Holdings, Inc. dated June 25, 2009. NET TALK.COM, INC. 1100 NW 163rd Drive, Suite 3 N. Miami Beach, Florida 33169 June 25, Gentlemen: Reference is hereby made to that certain Marketing and Distribution Agreement dated effective March 13, 2009 (the “Marketing Agreement”), by and among OmniReliant Corporation, a Florida corporation (“ORI”) and Net Talk.com, Inc. (“NTI”), a Florida corporation. As referenced in the Marketing Agreement, ORI agreed to provide certain marketing and distribution services to NTI in exchange for the consideration identified in the Marketing Agreement. Shortly after the parties executed the Marketing Agreement, the parties orally amended the section entitled “Special Terms and Conditions” to defer NTI’s obligation to issue 1,000,000 shares of NTI common stock (the “Common Stock”) to ORI until such time as the infomercial was produced and approved jointly by the parties The purpose of this letter is to memorialize the foregoing oral agreement and to further memorialize the parties’ joint approval of the infomercial. Accordingly, NTI shall execute Irrevocable Transfer Agent Instructions in the form attached hereto as Exhibit A and deliver the same to Fidelity Transfer authorizing the issuance of the Common Stock. Very truly yours, NET TALK.COM, INC. By: /s/Anastasios Kyriakides Anastasios Kyriakides Chief Executive Officer If the foregoing is acceptable, please sign below where indicated. ACKNOWLEDGED AND AGREED: OMNIRELIANT CORPORATION By: /s/ Paul Morrison Paul Morrison Chief Executive Officer IRREVOCABLE TRANSFER AGENT INSTRUCTIONS June 25, VIA ELECTRONIC MAIL Fidelity
